Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant’s representative Kyle Bruner on 4-14-21.

The application has been amended as follows: 

In the specification:

At page 1, in the first sentence, the phrase “This application is a continuation of U.S. application Ser. No. 15/188,096” has been replaced with “This application is a divisional of U.S. application Ser. No. 15/188,096”.

In the claims:

+CD25- antigen-specific human cytotoxic T lymphocyte (CTL) cells specific for the antigen, said” has been replaced with “comprising CD8+CD25- human cytotoxic T lymphocyte (CTL) cells specific for the antigen in a treatment-effective amount, said”.  Also in claim 1, the phrase “(b) promoting the production of antigen-specific CTL cells” has been replaced with “(b) promoting the production of CTL cells”.

In claim 2, the phrase “wherein the number of antigen specific CD8+ CTL are” has been replaced with “wherein the number of CD8+ CTL cells are”.

In claim 7, the phrase “promoting the production of antigen-specific CTL cells in said subpopulation by in vitro culturing comprises culturing of the CTLs with” has been replaced with “promoting the production of CTL cells in said subpopulation by in vitro culturing comprises culturing of the CTL cells with”.

In claim 9, the phrase “wherein the antigen-specific CTL cells comprise” has been replaced with “wherein the CTL cells comprise”.

In claim 10, the phrase “wherein the antigen-specific CTL cells of the formulation consist essentially of CD8+CD25- antigen-specific CTL cells” has been replaced with “wherein the CTL cells of the formulation consist essentially of CD8+CD25- CTL cells”.

In claim 15, the phrase “antigen-specific human cytotoxic T lymphocyte (CTL) cells” has been replaced with “CTL cells”.

Claim 16 has been canceled.

Claims 1-15, 17 and 18 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ZACHARY S SKELDING/            Primary Examiner, Art Unit 1644